              Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 1 of 13




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                         NO. CR18-115 RAJ
11
                               Plaintiff,
                                                         GOVERNMENT’S SENTENCING
12
                                                         MEMORANDUM
13
                         v.
14
       MELISSA GODSEY,
15
                              Defendant.
16
17
            Comes now the United States of America, by and through Brian T. Moran, United
18
     States Attorney for the Western District of Washington, and Stephen Hobbs, Assistant
19
     United States Attorney for said District, and files this Government’s Sentencing
20
     Memorandum.
21
                                            I.   INTRODUCTION
22
            Melissa Godsey (hereafter “Godsey”) has pled guilty to the following crimes set
23
     forth in an Indictment:
24
             Counts 1, 2 & 3: Bank Fraud, in violation of Title 18, United States Code, Section
25
     1344(1) and (2).
26
            Counts 4 & 5: Aggravated Identity Theft, in violation of Title 18, United States
27
     Code, Section 1028A(a)(1).
28
      United States v. Godsey, CR18-115 RAJ                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      Government’s Sentencing Memorandum - 1                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 2 of 13




 1         Count 6: Possession of Stolen Mail, in violation of Title 18, United States Code,
 2 Section 1708.
 3         The United States respectfully requests that the Court impose a total sentence of
 4 24 months and one (1) day imprisonment (24 months on the Aggravated Identity Theft
 5 counts consecutive to one (1) day on the Bank Fraud counts) and five (5) years of
 6 supervised release. This is a joint and agreed recommendation between the parties and the
 7 Probation Office.
 8                                II.      FACTUAL SUMMARY
 9                                              Overview
10         This case was referred to the United States Attorney’s Office for the Western
11 District of Washington by United States Postal Inspectors. Local law enforcement
12 determined that Godsey had cashed fraudulent checks, used stolen debit/credit cards,
13 attempted to open fraudulent bank accounts, and possessed fraudulent Washington State
14 driver licenses in the names of real individuals which she was using to cash checks,
15 purchase a vehicle, and commit bank fraud. When arrested, Godsey was found to be in
16 possession of hundreds of items of stolen mail.
17                                      Lake Stevens Investigation
18         In February 2017, Lake Stevens Police Department investigated Godsey for the
19 theft and subsequent forgery of two checks mailed from a business in Lake Stevens to an
20 addressee in Lynnwood. The owner of a company called “With a Helping Hand For
21 Social Security Beneficiaries” mailed two checks in one envelope to J.B. and Y.S. The
22 checks were stolen and deposited into a Bank of America account. The check payable to
23 Y.S. in the amount of $672.21 was deposited via ATM in Lynnwood. ATM photos show
24 Godsey depositing the check on February 5, 2017:
25 //
26 //
27 //
28 //
     United States v. Godsey, CR18-115 RAJ                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Government’s Sentencing Memorandum - 2                                 SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 3 of 13




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17                                        Brier Investigation
18         In July 2017, Godsey and another individual (Di Giacomo) were stopped by the
19 Brier Police Department in a Chrysler Sedan for traffic violations. Subsequent
20 investigation revealed that the vehicle had been purchased by Godsey using a counterfeit
21 driver license containing real person M.B.’s information but a photo of Godsey. This
22 identification was used to purchase and obtain financing for the Chrysler sedan with zero
23 down payment from CarMax in Lynnwood, Washington. The total amount financed with
24 credit obtained using M.B.’s personal information was $22,433.53. A copy of the
25 counterfeit driver license containing M.B.’s personal information and a photo of Godsey
26 was included with the purchase paperwork at CarMax. Additionally, CarMax was able to
27 provide surveillance video of Godsey completing credit application and purchase
28
     United States v. Godsey, CR18-115 RAJ                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Government’s Sentencing Memorandum - 3                                SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 4 of 13




 1 paperwork identifying herself as M.B. as well as a photograph of Godsey next to the
 2 Chrysler at the time of purchase:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19                                      Edmunds Investigation

20         In September 2017, Edmonds Police Department investigated Godsey for the use

21 of real person C.J.’s stolen Bank of America credit card. The investigation revealed that
22 this stolen bank card was used for the following transactions:
23              Fred Meyer located at 18805 Hwy 2 in Monroe for a transaction in
                 the amount of $560.98 on 8/14/2017 (video obtained of Godsey
24               conducting the transaction).
25              Home Depot located at 9310 Quil Ceda Blvd in Marysville for a
26               transaction in the amount of $215.91 on 8/16/2017 (video obtained
                 not of Godsey but subject leaves in Godsey’s Crown Victoria).
27
                Home Depot located at 11915 Hwy 99 in Everett for a transaction in
28               the amount of $436.44 on 8/20/2017 (Unknown female subject on
     United States v. Godsey, CR18-115 RAJ                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Government’s Sentencing Memorandum - 4                                 SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 5 of 13




 1                  video is the same person as seen in the surveillance from Home
                    Depot on 8/16/2017).
 2
                 Fred Meyer located at 2902 164th St SW in Lynnwood for a
 3
                  transaction in the amount of $200.77 on 8/21/2017 (video obtained
 4                of Godsey conducting the transaction).
 5               Wal-Mart located at 1400 164th St SW in Lynnwood for a
                  transaction in the amount of $124.20 on 8/21/2017 (video obtained
 6
                  of Godsey conducting the transaction).
 7
                 Office Depot located at 19719 Hwy 99 in Lynnwood for a
 8                transaction in the amount of $182.69 on 8/21/2017 (video obtained
                  of Godsey conducting the transaction).
 9
                 Safeway located at 14826 Hwy 99 N in Lynnwood for a transaction
10                in the amount of $148.57 on 8/21/2017 (video obtained of Godsey
11                conducting the transaction).
12               Hobby Lobby located at 19310 60th Ave W in Lynnwood for a
                  transaction in the amount of $409.43 on 8/22/2017 (video obtained
13                of Godsey conducting the transaction).
14               Office Depot located at 19719 Hwy 99 in Lynnwood for a
15                transaction in the amount of $608.09 on 8/22/2017 (video obtained
                  of Godsey conducting the transaction).
16
            Video surveillance was obtained from ten locations where the stolen credit card
17
     was used. Eight of the videos clearly depict Godsey conducting the transaction. The two
18
     surveillance photos that do not depict Godsey show an unknown female and male subject
19
     that arrive/depart in Godsey’s known vehicle, a Ford Crown Victoria. The total loss to
20
     Bank of America for the unauthorized charges on C.J.’s account totaled $7,941.50.
21
                                         Kirkland Investigation
22
            In September 2017, Kirkland Police Department investigated Godsey for opening
23
     a Costco membership account using M.B.’s (same victim as the Brier investigation)
24
     personal information by presenting a counterfeit driver license containing M.B.’s
25
     personal information and a photo of Godsey. A credit card stolen from N.C.’s mailbox in
26
     Woodinville, Washington, was used to pay for the membership along with a subsequent
27
     purchase at the Kirkland Costco in the amount of $2,808.61. Costco was able to provide
28
      United States v. Godsey, CR18-115 RAJ                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      Government’s Sentencing Memorandum - 5                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 6 of 13




 1 the Costco membership photo taken of Godsey for the membership card opened with
 2 M.B.’s personal information and surveillance photos of Godsey identifying herself as
 3 M.B. while making the $2,808.61 purchase with NC’s stolen JPM Chase credit card.
 4         Additional credit card charges were made by Godsey on the same membership
 5 account using other credit cards. The fraudulently purchased items were later returned by
 6 Godsey and others to the store, for a total loss amount of $5,675.25 suffered by Costco.
 7 The total loss amount to real person N.C.’s bank, JPM Chase, for the unauthorized
 8 charges on his stolen credit card totaled $1,350.46.
 9                                            Arrest of Godsey
10         In November 2017, Godsey and Di Giacomo was arrested for charges stemming
11 from the Edmonds Police Department investigation and her Crown Victoria vehicle was
12 searched via search warrant. Officers found in her vehicle a cache of documents and U.S.
13 Mail, including credit/debit cards, checks and checkbooks, bank/credit card account
14 statements, identification documents, fraudulent identification documents containing
15 photos of Godsey and Di Giacomo with personal information of other people, and other
16 items indicative of a fraud and identify theft scheme. The stolen items bear the names of
17 hundreds of different individuals and companies that have no connection to either Godsey
18 or Di Giacomo.
19         Notification letters were sent to the potential victims identified on the document
20 found in the vehicles. Over 450 potential victims were identified as a combination of
21 individual victims and businesses. A total of 68 victims responded to a notification letter
22 by providing a signed affidavit that Godsey was unknown and no one other than an
23 authorized postal worker was authorized to possess their mail items.
24                              Federal Charges & Plea Agreement
25         On May 16, 2019, a grand jury in this District returned an Indictment charging
26 Godsey with six counts as set forth above. Dkt. 1. On May 23, 20918, Godsey had her
27 initial appearance in federal custody. Dkt. 10. Subsequently, on May 29, 2018, Godsey
28 was released on an appearance bond. Dkt. 13 & 14. On March 18, 2019, Godsey pleaded
     United States v. Godsey, CR18-115 RAJ                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Government’s Sentencing Memorandum - 6                                  SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 7 of 13




 1 guilty as charged in the Indictment. The plea Agreement contained an appeal waiver. Dkt.
 2 28 & 30.
 3                               III.    STATUTORY PENALTIES
 4         Bank Fraud: imprisonment for up to thirty (30) years, a fine of up to one million
 5 dollars ($1,000,000), a period of supervision following release from prison of up to five
 6 (5) years, and a special assessment of one hundred dollars ($100).
 7         Aggravated Identity Theft: mandatory two (2) years, consecutive to the Bank
 8 Fraud predicate penalty, a fine of up to two hundred and fifty thousand dollars
 9 ($250,000), a period of supervision following release from prison of up to three (3) years,
10 and a special assessment of one hundred dollars ($100).
11         Possession of Stolen Mail: imprisonment for up to five (5) years, a fine of up to
12 two hundred and fifty thousand dollars ($250,000), a period of supervision following
13 release from prison of up to three (3) years, and a special assessment of one hundred
14 dollars ($100).
15               IV.     THE SENTENCING GUIDELINES CALCULATION
16         The government agrees with the Probation Officer that the Total Offense Level,
17 after acceptance of responsibility, is 14. PSR ¶¶ 16-31. Godsey is Criminal History
18 Category III. PSR ¶¶ 33-38. Accordingly, the government submits the Guideline Range
19 after acceptance of responsibility for the Bank Fraud counts is 21 to 27 months. PSR
20 ¶ 74. This term is to be imposed consecutively to the mandatory 24 months for the
21 Aggravated Identity Theft counts. 18 U.S.C. § 1028A(a)(1).
22                        V.     KINDS OF SENTENCES AVAILABLE
23         Because the guideline range falls within Zone D of the Sentencing Table, the
24 minimum term must be satisfied by a term of imprisonment, pursuant to USSG §
25 5C1.1(f).
26                             VI.      RESTITUTION & FORFITURE
27         Godsey has agreed to pay restitution in the amount of $42,366.58. Dkt. No. 30, ¶
28 17.
     United States v. Godsey, CR18-115 RAJ                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Government’s Sentencing Memorandum - 7                                  SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 8 of 13




 1         The government has filed a Motion for Entry of an Order of Forfeiture and an
 2 associated Order. In the Plea Agreement, the Defendant agreed, pursuant to 18 U.S.C. §
 3 982(a)(2)(A), to forfeit her interest in a sum of money of no more than $42,366.58
 4 representing the proceeds the Defendant obtained as a result of the Bank Fraud offenses
 5 (as well as the amount of the Defendant’s restitution obligation). Dkt. No. 30, ¶ 13. The
 6 United States agreed that it will request that the Attorney General apply any amounts it
 7 collects towards satisfaction of this forfeited sum of money to the restitution that is
 8 ordered in this case. Id.
 9         The United States has recently received information that suggests the total
10 restitution obligation should be somewhat reduced as CarMax was able to refurbish and
11 resell the vehicle that Godsey fraudulently purchased. The government will verbally
12 amend its forfeiture motion and present an amended forfeiture order at the sentencing
13 hearing.
14         VII.    THE UNITED STATES SENTENCING RECOMMENDATION
15         For the reasons set forth in the accompanying motion, the United States
16 respectfully requests that the Court impose a total sentence of 24 months and one (1) day
17 imprisonment (24 months on the Aggravated Identity Theft counts consecutive to one (1)
18 day on the Bank Fraud counts) and five (5) years of supervised release. This is a joint and
19 agreed recommendation between the parties and the probation Office.
20 A.      Nature and Circumstances of the Offense.
21         The circumstances surrounding this charge are serious. Godsey engaged in an
22 ongoing pattern of mail theft, bank fraud, and identity theft. She had no compunction
23 about stealing and depositing checks for her own use. Her mail theft activity alone
24 actions impacted hundreds of different people. The victim impact letters tell the story of
25 the harm Godsey’s actions have caused:
26         Beginning in February 2011, these crimes of identity theft have not only
           violated my privacy, they have consumed valuable time and effort. The
27
           time spent clearing my name has come at my own expense and calculating
28         the impact is immeasurable.
     United States v. Godsey, CR18-115 RAJ                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Government’s Sentencing Memorandum - 8                                   SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 9 of 13




 1         With at least thirty-eight separate incidents, I have spent numerous hours
           with each, contacting by phone or e-mail, banks, credit card fraud
 2
           departments, debit vendors, credit bureaus and credit monitoring services.
 3
           …
 4
 5         The volume of fraudulent accounts perpetrated against my name, forced me
           to freeze my credit reports in 2015 with the three separate bureaus. Since
 6         this action was taken, I have received over a dozen letters from banks or
 7         other issuers of credit cards, informing me that the fraudulent application
           had been denied.
 8
 9         The most time consuming frauds are the attempts to open accounts through
           the internet. Among others, these include; NetSpend, PayPal, debit
10         accounts and high yield savings accounts. These fraudulent attempts do not
11         appear on my credit alerts and require many hours to resolve, including
           affidavits and police reports. One of these accounts was used to access
12         Ancestry.com, in an attempt to gather more of my personnel information.
13
           In one instance, a fake bank account was established in my name at Union
14         Bank and was used to pass off bad checks at a few local retailers.
           Eventually these were sent to collection agencies. When contacted by these
15
           agencies is when I first became aware of this fraudulent account.
16
           These are just a sample of the incredibly frustrating and costly time spent
17         clearing my name. I have spent a lifetime building outstanding credit score.
18         This and access to credit have suffered because of these crimes.
19 Letter from D.E, dated April 16, 2019 (Exhibit A).
20        I have never met Melissa, but she did cause me hours and hours and hours
21        of frustration, fear, crying, filling out forms, making copies, time on the
          phone, and stress. Now that it’s all over I’m thankful that I’m not
22        responsible for paying back the money, but I did not know that at the time.
23        It was an extremely stressful few months, and I felt very violated.
24         I am a 5th grade teacher. My students that year had a lot of behavioral and
25         emotional needs. I found out about my identity being stolen towards the
           end of the school year. Instead of being able to support them fully and help
26         them get ready for their transition to middle school, I was spending time on
27         the phone, trying to deal with my stolen identity.

28 M.B. Victim Impact Statement, dated 6-19-2019 (Exhibit B).
     United States v. Godsey, CR18-115 RAJ                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Government’s Sentencing Memorandum - 9                                 SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 10 of 13




 1 B.      History and Characteristics of the Defendant.
 2         In the PSR, Godsey describes a difficult upbringing, in which she lacked stable
 3 parental figures, became addicted to drugs at a young age, had four children before she
 4 was 31 years old, and repeatedly engaged in a cycle of substance treatment and abuse.
 5 PSR ¶¶ 44-52.
 6         Godsey reports a long history of substance abuse. She reports using heroin and
 7 methamphetamine daily in the months leading up to her June 13, 2018, arrest on these
 8 charges. She also reports abusing Adderall. Godsey has been taking Suboxone but reports
 9 feeling suicidal as she tapers to low doses. PSR ¶ 59-65.
10         Around 2013, Godsey’s children were removed from her care by Washington
11 Child Protective Services when they became concerned that Godsey could not care for
12 her children due to her ongoing drug use. PSR ¶ 64
13         Godsey reports a diagnosis of ADHD, bi-polar disorder, depression, and anxiety.
14 She takes multiple medications to address these issues. Godsey has reported suicidal
15 ideation in the past, but has never attempted suicide. PSR ¶¶ 54-58.
16         Godsey graduated from high school and complete some college courses. PSR ¶ 66.
17         Godsey has a moderate employment history. PSR ¶ 67-68.
18 C.      Government’s proposed sentence: 24 months and 1 Day.
19         The United States respectfully requests the Court sentence Godsey to 24 months
20 and one (1) day imprisonment. This is the lowest possible sentence the Court may impose
21 given the 24-month mandatory minimum sentence on the Aggravated Identity Theft
22 counts. The government submits that this sentence is appropriate for the following
23 reasons:
24         Most basically, Godsey has engaged in a pattern of criminal conduct that deserves
25 sanction; at a minimum to deter her and others from engaging in similar activity in the
26 future. While the government understands that Godsey’s criminally activity was likely
27 driven by her drug use, that fact does not render her ongoing and deliberate criminal
28 actions any less intentional or culpable.
     United States v. Godsey, CR18-115 RAJ                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Government’s Sentencing Memorandum - 10                                SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 11 of 13




 1             The government’s recommendation for a sentence below the Guideline Range is
 2 driven by two factors: First, the limited prior time that Godsey has previously served.1
 3 Second, the fact that Godsey is ultimately responsible for the care of three young
 4 children. The latter factor is somewhat ambiguous, as before these charges were filed
 5 Godsey’s has had a history of being unable to care for or provide for her children. At the
 6 same time, the government is aware that services made available to Godsey after her
 7 arrest in this case seem to have allowed her to address her drug use and stabilize her
 8 family situation. The government hopes that Godsey is able to turn these positive gains
 9 into a lasting change for the better.
10             The government is not opposed to Godsey remaining on an appearance bond and
11 self-reporting to the Bureau of Prisons. The government does not object to a report date
12 in early September, 2019.
13                                          VIII. CONCLUSION
14             For the reasons set forth above, the United States respectfully requests the Court
15 sentence Godsey to 24 months and one (1) day imprisonment, as follows: 24 months on
16 the Aggravated Identity Theft counts consecutive to one (1) day on the Bank Fraud
17 counts. The United States also asks this Court to order five (5) years of supervised
18 release and impose the proposed conditions set forth in the presentence report.
19 //
20 //
21
22   1
       Of course, lack of criminal history does not mean that a sanction involving incarceration – as
23   punishment and deterrent – is not appropriate. Indeed, the government recommends, and courts
     impose, a term of incarceration in many cases where the defendant has no criminal history. By
24   the way of just one example, in the case of United States v. Habtom, CR18-085-RAJ, the
     defendant engaged in bank fraud by using fraudulent credit cards to purchase gift cards. The
25   government had provable losses of approximately $4,000, although suspected losses may have
26   been in the realm of $25,000. The defendant was 21 years old and has no criminal history. He
     was sentenced, pursuant to an agreed recommendation, to 27 months incarceration. If a term of
27   incarceration for Habtom is appropriate, it is difficult to see why or how Godsey’s case is
     different.
28
         United States v. Godsey, CR18-115 RAJ                                    UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
         Government’s Sentencing Memorandum - 11                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
            Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 12 of 13




 1         DATED this 21st day of June, 2018.
 2
 3                                             Respectfully submitted,
 4
                                               BRIAN T. MORAN
 5                                             United States Attorney
 6
                                               s/ Stephen Hobbs
 7                                             STEPHEN HOBBS
                                               Assistant United States Attorney
 8
                                               United States Attorney’s Office
 9                                             700 Stewart, Suite 5220
                                               Seattle, WA 98101-3903
10
                                               Phone: (206) 553-4301
11                                             Fax: (206) 553-0755
                                               E-mail: stephen.p.hobbs@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Godsey, CR18-115 RAJ                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Government’s Sentencing Memorandum - 12                               SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:18-cr-00115-RAJ Document 38 Filed 06/21/19 Page 13 of 13




 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on June 21, 2019, I have electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system that will send notification of such
 4 filing to the attorney of record for the defendant.
 5
 6
                                                     s/ Becky Hatch
 7                                                   BECKY HATCH
 8                                                   Legal Assistant
                                                     United States Attorney’s Office
 9                                                   700 Stewart Street, Suite 5220
10                                                   Seattle, Washington 98101
                                                     Phone: (206) 553-4161
11                                                   Fax: (206) 553-0755
12                                                   Email: becky.hatch@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Godsey, CR18-115 RAJ                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Government’s Sentencing Memorandum - 13                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
